IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

LYNNE GOODEN, et al.,

Plaintiffs,
Case No. 3:18-cv-302
a
JUDGE WALTER H. RICE
CHRIS BATZ, et al.,
Defendant.

 

DECISION AND ENTRY OVERRULING WITHOUT PREJUDICE TO
REFILING PLAINTIFFS’ MOTION IN LIMINE TO EXCLUDE HEALTH
CARE REIMBURSEMENT DETERMINATIONS UNDER R.C. 2317.45
(DOC. #35); MOTION TO BE REFILED THIRTY DAYS FOLLOWING
COURT'S DECISION ON PLAINTIFFS’ MOTION TO DISQUALIFY
(DOC. #36) AND MOTION TO DECLARE (DOC. #37)

 

This matter is before the Court pursuant to a motion in /imine filed by
Plaintiffs, prohibiting any evidence by Defendants as to the amount by which any
insurer reimbursed health care providers for services related to any of the alleged
injuries sustained in this case. Doc. #35. The Butler Township Defendants and
Vandalia Defendants have filed a joint memorandum opposing Plaintiffs’ motion,
Doc. #38, a supplemental filing, Doc. #39, and Plaintiffs have filed a reply, Doc.
#41.

On December 2, 2019, the Court filed a Decision and Entry Sustaining

Defendants’ Motion for Stay, Doc. #56, and Overruling Plaintiffs’ Motion to Strike,
Doc. #64. The Court stayed all discovery in this case pending determination of
Plaintiffs' Motion to Disqualify and Motion to Declare, Docs. ##36 and 37.
Accordingly, Plaintiffs’ Motion in Limine, Doc. #35, is OVERRULED without
prejudice to refiling thirty days following the Court’s decision on Plaintiffs’ Motion
to Disqualify and Motion to Declare, Docs. ##36 and 37. Said decision will be filed

on or before April 6, 2020.

Date: March 27, 2020 Lee ry \\g

WALTER H. RICE
UNITED STATES DISTRICT JUDGE
